ORDER
The Director of the Office of Lawyers Professional Responsibility has filed an *681amended petition for disciplinary action and a supplementary petition for disciplinary action alleging that respondent Jordan Edward Gall has committed professional misconduct warranting public discipline, namely, failing to comply with the terms of his public disciplinary probation, including by using alcohol, failing to remain law abiding, failing to comply with the Director’s random urinalysis program, and not cooperating with the Director’s efforts to monitor compliance with his probation; engaging in a pattern of client neglect, non-communication, incompetence, and failure to appear at hearings; and failing to cooperate with the Director, in violation of Minn. R. Prof. Conduct 1.1, 1.3, 1.4, 1.16(d), 3.4(c), 8.1(b), and 8.4(c) and (d), and this Court’s May 16,2013 order.
Respondent waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws his previously filed answer, unconditionally admits the allegations in the amended petition and supplementary petition, and with the Director recommends that the appropriate discipline is an indefinite suspension with no right to petition for reinstatement for 9 months.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that:
1. Respondent Jordan Edward Gall is indefinitely suspended from the practice of law, effective 14 days from the date of the filing of this order, with no right to petition for reinstatement for 9 months.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR. •
3. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination; satisfaction of continuing legal education requirements pursuant to Rule 18(e), RLPR; establishing through expert psychological or psychiatric evidence that respondent has undergone treatment and is currently complying with any treatment recommendations, including any prescribed medication, such that he is psychologically fit to resume the practice of law; and undergoing a chemical dependency evaluation through an approved provider, the name of which is provided to the Director in advance of any petition for reinstatement, and demonstrating compliance with the recommendations thereof.
BY THE COURT:
/s/David R. Stras David R. Stras Associate Justice